EXHIBIT 16.1 Stan Jeong-Ha Lee CPA 2160 North Central Rd. Suite 209 Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-6402 619-623-7799 Fax 619-564-3408 E-mail: stan2u@gmail.com Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 Re: CenturyTouch Ltd, Inc. Commissioners: We have read the statements made by Registrant, which we understand will be filed with the Securities and Exchange Commission, pursuant the Company’s Registration Statement on S-11. We agree with the statements concerning our Firm in such Registration Statement. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Stan Jeong-Ha Lee, CPA Stan Jeong-Ha Lee, CPA Fort Lee, New Jersey February 19, 2013
